DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “device reader” found in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please note that while Figure 5 shows a method step to “identify device under test”, there is no actual “device reader” shown in the remaining Figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 recites the phrase “the stud extends thorough each central aperture”. Does Applicant mean that the stud extends through each central aperture? It is unclear what is meant by the phrase “thorough each central aperture”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the originally filed specification as filed in parent application 16/579,176 provide support for the shim BEING the electrode located between and spacing the first acoustic element and the second acoustic element, the originally filed specification does not provide supports for BOTH an electrode located between and spacing the first acoustic element and the second acoustic element AND the shim being present. A suggestion for correction is to amend claim 2 to recite --the electrode comprising a shim-- in the first line of the claim.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the originally filed specification as filed in parent application 16/579,176 provides support for an infrared temperature sensor, it does NOT provide support for both a generic “thermal sensor” as found in claim 11 AND an infrared temperature sensor as recited in claim 12. A suggestion for correction is to change the phrase “the wand” in the preamble of claim 12 to read --the thermal sensor-- to fully indicate that the recited infrared temperature sensor IS the recited thermal sensor. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected as being indefinite. The preamble of claim 1 recites “at least one device”. Which renders the phrase “the device” found on line 3 of the claim indefinite for lack of a proper antecedent basis as the preamble clearly indicates that more than one device can be present.
Claims 2-10 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claims 11-18 are rejected as being indefinite. Claim 11 recites a component “having at least one steam trap”. However, on lines 4, 5, 23, 25, and 26, the body of the claim 11 recites the phrase “the steam trap” which is indefinite as the original recitation is for “at least one steam trap”, not a single steam trap.
Claims 12-18 are rejected as they fail to correct the problems of claim 11 from which they depend.
Claims 13, 14, and 15 are rejected as being indefinite as the phrase “the steam trap”, found on line 2 of each claim, lacks a proper antecedent basis as claim 11, from which each claim depends, recites “at least one steam trap”, not a single steam trap.
Claim 17 is rejected as being indefinite as the phrase “the steam trap”, found on line 3 of the claim, lacks a proper antecedent basis as claim 11, from which claim 17 depends, recites “at least one steam trap”, not a single steam trap.
Claim 18 is rejected as being indefinite as the phrase “the device”, found on line 3 of the claim, is indefinite as claim 11, from which claim 18 depends, fails to recite any “device” to provide the proper antecedent basis. 
Claims 19 and 20 are rejected as being indefinite. Claim 19 is rejected as being indefinite as the phrase “the device”, found on lines 3, 15 and 16 of claim 19, is indefinite as the preamble of claim 19 recites “at least one device”, not a single device.
Claim 20 is rejected as it fails to correct the problems of claim 19 from which it depends.
Claim 20 is further rejected as the phrase “the device”, found on line 2, lacks a proper antecedent basis as claim 19, from which claim 20 depends, recites “at least one device”, not a single device.
Claim 20 is further rejected as the phrase “the steam trap” lacks a proper antecedent basis as neither claim 20 nor claim 19, from which claim 20 depends, recites a steam trap to provide the proper antecedent basis.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,255,823 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the recitation of a specific type of head, i.e. an amplifier disk, in the patented claim 6 is fully encompassed by the generic “head” found in the present claim 1. Both the amplifier disk of patented claim 6 and the head of current claim 1 are located on the stud proximate to the stack mass. Furthermore, the removal of an element and its function - i.e. the acoustic isolator attached to the proximal end of the probe - is a well-known and well-accepted design choice well within the purview of one of ordinary skill in the art that has been determined by the courts to not be a patentable invention. Please see In re Aller, 105 USPQ 233 (CCPA 1955), In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), and In re Leshin, 125 USPQ 416 (CCPA 1960) for the removal of an element and its function. Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts.

Allowable Subject Matter
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 2, the prior art of record fails to teach and/or suggest a tester for a steam or hot water component having at least one device, comprising, in combination with the other recited elements, a stud extending internally through a first acoustic element and a second acoustic element and at a distal end into an electrode located between and spacing the first acoustic element and the second acoustic element, a stack mass adjacent to the second acoustic element and remote from the first acoustic element, and especially a head located on the stud proximate the stack mass and electrically connected to the electrode to detect acoustic readings at the probe tip and the electrode comprising a shim in the space intermediate the first acoustic element and the second acoustic element holding the first acoustic element and the second acoustic element separate and space from each other.
With regards to claim 4, the prior art of record fails to teach and/or suggest a tester for a steam or hot water component having at least one device, comprising, in combination with the other recited elements, a stud extending internally through a first acoustic element and a second acoustic element and at a distal end into an electrode located between and spacing the first acoustic element and the second acoustic element, a stack mass adjacent to the second acoustic element and remote from the first acoustic element, and especially a head located on the stud proximate the stack mass and electrically connected to the electrode to detect acoustic readings at the probe tip and wherein the first acoustic element and the second acoustic element both have an annular shape defining a central aperture and the stud extending thorough each central aperture.
With regards to claim 11, the prior art of record fails to teach and/or suggest a system for monitoring  a component having at least one steam trap, comprising, in combination with the other recited elements, the wand being in communication with the handheld device and comprising, in combination with the other recited elements, a stud extending internally through a first acoustic element and a second acoustic element and at a distal end into an electrode located between and spacing the first acoustic element and the second acoustic element, a stack mass adjacent to the second acoustic element and remote from the first acoustic element, and especially a head located on the stud proximate the stack mass and electrically connected to the electrode to detect acoustic readings at the probe tip.
With regards to claim 19, the prior art of record fails to teach and/or suggest a tester for a steam or hot water component having at least one device, comprising, in combination with the other recited elements, a stud extending internally through a first acoustic element and a second acoustic element and at a distal end into an electrode located between and spacing the first acoustic element and the second acoustic element, a stack mass adjacent to the second acoustic element and remote from the first acoustic element, and especially a head located on the stud proximate the stack mass and electrically connected to the electrode to detect acoustic readings at the probe tip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farstad (US 4,085,349) discloses a piezo electric transducer for measuring instantaneous vibration velocity.
Yumoto et al. (US 4,898,022) discloses a steam trap operation detector.
Peacock et al. (US 4,987,769) discloses an ultrasonic leak detection system.
Föller et al. (US 5,457,640) discloses a method of checking condensate dischargers.
Komninos (US 6,058,076) discloses a signal detector and method for detecting signals having selected frequency characteristics.
Johnson (US 6,220,098 B1) discloses a multiple sensor ultrasonic monitoring device.
Gaines et al. (US 2011/0316707 A1) discloses a remote monitoring system for multiple steam traps.
ARMSTRONG et al. (US 2016/0345082 A1) discloses a steam/hot water monitoring and control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855